GUILLERMO SALDANA V. STATE OF TEXAS






NO. 07-00-0287-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



DECEMBER 5, 2000

______________________________



GUILLERMO SALDANA,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 242
ND
 DISTRICT COURT OF HALE COUNTY;



NO. B12664-9704; HON. EDWARD L. SELF, PRESIDING

_______________________________



Before BOYD, C.J., and QUINN and REAVIS, JJ.

Guillermo Saldana (appellant) appeals from a judgment revoking his probation for driving while intoxicated and sentencing him to three years imprisonment.  However, his appointed legal counsel filed an 
Ander
s brief wherein he represented to this Court that he had diligently reviewed the record and found no reversible error.
(footnote: 1)  So too did he  serve appellant with a copy of the brief, inform his client of his right to continue 
pro se
, and move to withdraw as counsel.  On October 27, 2000, appellant was advised, via letter from the clerk of this Court, of his right to submit a 
pro se
 response by November 27, 2000.  To date, no response has been filed.

  In his brief, appellate counsel discussed the burden imposed upon the State and the standard of review applicable to the court’s decision.  In addressing both, appellate counsel concluded that there was no arguable ground for appeal.  We have conducted our own independent review of the record to assess the accuracy of counsel’s representation, 
see Stafford v. State
, 813 S.W.2d 503 (Tex. Crim. App. 1991) (requiring same), and agree with his assessment.  No arguable error appears of record.   

Accordingly, we grant counsel’s motion for leave to withdraw from representing appellant and affirm the judgment of the trial court. 

 

Brian Quinn 

                                            				    Justice 

 

 

Do not publish.  

FOOTNOTES
1:Anders v. California, 
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).